United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20783
                        Conference Calendar



DARRELL J. HARPER,

                                     Plaintiff-Appellant,

versus

DORSETT BROTHERS; ET AL.,

                                     Defendants,

DORSETT BROTHERS; EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2059
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Darrell J. Harper filed a civil complaint against Dorsett

Brothers Concrete Supply, Inc., and the Equal Employment

Opportunity Commission (EEOC) for $4,000,000, alleging that he

had been dismissed from his employment with Dorsett Brothers

because of his race.   The district court dismissed his complaint

because it violated an injunction entered December 23, 2002.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-20783
                                   -2-

Harper has filed a motion in this court seeking leave to proceed

in forma pauperis (IFP) on appeal.

     Because Harper does not address the reason for the district

court’s dismissal of his complaint, he has failed to establish a

nonfrivolous ground for appeal.      See Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982); FED. R. APP. P. 24(a).    His IFP motion

is DENIED.    As the appeal contains no nonfrivolous issues, it is

DISMISSED.    Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

5TH CIR. R. 42.2.

     We previously cautioned Harper that the filing or

prosecution of frivolous appeals would subject him to sanctions.

Harper v. City of Houston, No. 04-20787 (5th Cir. June 21, 2005)

(unpublished).      That appeal, too, involved the district court’s

dismissal for failure to comply with the December 23, 2002,

injunction.   Because this appeal was briefed prior to our

warning, we decline to sanction Harper at this time.     However, we

reiterate our warning.     Harper should review all pending appeals

to ensure that they are not frivolous.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.